DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunden et al. (US 2016/0182286 A1, hereinafter Lunden).

Regarding claims 1, 12 and 13, Lunden discloses a radio terminal configured to perform communication with a base station, a method and a processor controlling a radio terminal configured to perform communication with a base station (Abstract, paragraphs 34, 38, 39 and 41, base station provides interface for user equipment (UE) to connect to network), the radio terminal comprising: 
a controller (paragraph 39, processor) configured to determine a timing of making a connection request to the base station when there is a need to start communication with the base station while the radio terminal is in a standby state (paragraph 73, “when the delay tolerance expiration time approaches its expiry period, the UE may enter in connected state and request for real-time data traffic bearers”); and 
a transmitter (paragraph 39, “radio interface circuitry connected to the processor 253, 256 and suitable for generating wireless communication signals for example for communication with a cellular communications network, a wireless communications system or a wireless local area network”) configured to transmit a connection request signal to the base station at the determined timing (paragraphs 72-73, after expiration time, UE requests for transmission to base station), 
wherein the controller is configured to determine the timing using an identifier allocated to the radio terminal (paragraphs 70-72, information about delay tolerance is provided to UE).

Regarding claim 2, Lunden further discloses the connection request signal is random access preamble or RRC Connection Request Message (paragraphs 56-58, RRC connection status; paragraph 73, connection request).

Regarding claim 4, Lunden further discloses the controller is configured to determine the timing using the identifier even when the base station does not broadcast access restriction information which restricts a connection request from the radio terminal to the base station (paragraph 73, connection request timing is determined and Lunden does not disclose restriction information being broadcast).

Regarding claim 5, Lunden further discloses the controller is configured to: determine whether a predetermined condition indicating that communication performed by the radio terminal is communication that permits delay is satisfied or not, and determine the timing using the identifier when determining that the predetermined condition is satisfied (paragraph73, determine whether application is delay tolerant).

Regarding claim 6, Lunden further discloses the predetermined condition includes a condition that the communication performed by the radio terminal is Delay Tolerant Communication (paragraphs 73-74, time intolerant application).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Pani et al. (US 2011/0274040 A1, hereinafter Pani).

Regarding claim 3, Lunden discloses the limitations of claim 1 as applied above. Lunden does not expressly disclose the controller is configured to determine, as the timing of making a connection request, at least one of a hyper-system frame number, a system frame number and a subframe number.
In an analogous art, Pani discloses a sequence frame number (SFN) or time of transmission may be calculated based on a predefined time instance plus an additional offset or backoff with respect to a time instance, wherein the initial time instance or initial SFN may correspond to a WTRU has determined it is not barred (e.g., once the WTRU is allowed to access the RACH) or an explicit SFN number signaled by the network to the WTRU, for example via paging or broadcast channel, or upon initial registration; the time at which a WTRU is paged; the time at which the WTRU is explicitly told to start transmission (paragraph 71). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the timing of requesting for connection as disclosed by Lunden at a specific SFN as disclosed by Pani to optimize random access channel transmission.

Regarding claim 7, Lunden discloses the limitations of claim 5 as applied above. Lunden does not expressly disclose the predetermined condition includes a condition that the radio terminal has received a predetermined indication from the base station, wherein the indication is included in a paging message which is addressed to the radio terminal, or in an RRC Connection Release message, and discloses the predetermined condition includes a condition that a system information block broadcast from the base station is includes a value for determining the timing.
Pani discloses a backoff number used by the WTRU may be provided in a paging message (paragraph 73) or system information block (paragraph 83). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the delay tolerance information of Lunden via paging message or system information block as suggested by Pani to provide alternative method for providing UE with information regarding when to request for connection.

Regarding claim 10, Lunden discloses the limitations of claim 1 as applied above. Lunden further discloses the delay tolerance information is traffic type specific (paragraph 74), but does not expressly disclose the controller is configured to: determine whether a terminal category of the radio terminal is a predetermined category for machine type communication or not, and determine the timing using the identifier when the terminal category is the predetermined category.
Pani discloses resource provided for a WTRU is based on the WTRU belonging to a certain category or MTC group (paragraph 100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the delay tolerance information of Lunden to UE based on the UE belonging to a certain category as disclosed by Pani to ensure quality of service for specific device category.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Martinez Tarradell et al. (US 2016/0302234 A1, hereinafter Martinez Tarradell).

Regarding claim 9, Lunden discloses the limitations of claim 5 as applied above. Lunden does not expressly disclose the predetermined condition includes a condition that a CE level of the radio terminal is a predetermined CE level.
Martinez Tarradell discloses a UE waits after an enhance coverage (EC) window before sending a scheduled RRC connection request to a base station (paragraphs 52-53), wherein an initial enhanced coverage level is used in a radio cell during a contenting-based random access procedure, and the enhanced coverage level having at least an associated power level (paragraph 139). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to send the connection request of Lunden based on enhanced coverage level as suggested by Martinez Tarradell in order to enhance random access procedure and cell coverage.

Regarding claim 11, Lunden discloses the limitations of claim 1 as applied above. Lunden does not expressly disclose the controller is configured to: compare a reception power of a reference signal received by the radio terminal from the base station with one or more thresholds, and determine the timing using the identifier in response to a result of comparison of the reception power with the one or more thresholds.
	In an analogous art, Martinez Tarradell discloses a UE determines criteria for enhanced coverage mode or if a legacy random access procedure may be started (paragraph 37) before sending a scheduled RRC connection request to a base station (paragraphs 52-53), wherein threshold values may be used to trigger or determine when a UE should use an EC RA procedure, wherein the threshold values could be defined based on some UE specific parameter, such as measured reference signal received power (RSRP), measured reference signal received quality (RSRQ), preamble transmission counter value or physical random access channel (PRACH) preamble transmission power (paragraph 38). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the UE of Lunden to transmit connection request based on received power compared to threshold values as disclosed by Martinez Tarradell in order to enhance random access procedure and cell coverage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645